Citation Nr: 1521228	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected lumbar and cervical spine disabilities.

5.  Entitlement to service connection for a penile deformity.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran initially submitted a claim for service connection for PTSD.  However, the medical evidence of record shows that he has been diagnosed with various psychiatric disorders, including anxiety disorder and depression.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of TBI, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied service connection for hypertension.  The Veteran neither appealed this decision nor submitted new evidence within the one-year appeal period.

2.  Evidence received since the June 2010 rating decision relates to the basis for the prior denial.

3.  Service connection has been granted for multiple joints under Diagnostic Code 5003.

4.  The Veteran has arthritis of each knee, and a clear intercurrent cause has not been established.

5.  The Veteran does not have a penile deformity that is related to service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the June 2010 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Arthritis of each knee, as a subsequent manifestation of service-connected arthritis, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A penile deformity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the duty to notify was satisfied by March 2008, June 2008, and January 2013 letters sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  In addition, the RO sent the Veteran a July 2011 letter notifying him of the criteria for reopening the previously denied claim of service connection for hypertension, the criteria for establishing service connection, and information concerning why the claim was previously denied.  The claims on appeal were last adjudicated in March 2011 and November 2014, following which the Veteran was notified with a letter and a copy of the decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims.  In addition, multiple VA examinations have been provided in connection with the claims on appeal, and the reports from these examinations contain thorough and detailed findings which include consideration of the Veteran's service treatment records and medical history.  The Board finds that these examinations are adequate, and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Reopening

The RO denied service connection for hypertension in a June 2010 rating decision, finding in part that no evidence was received showing that hypertension manifested to a compensable degree within one year following the Veteran's separation from service.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the June 2010 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, in August 2011, the Veteran submitted records of blood pressure test results showing elevated blood pressure dating from October 2005 to June 2011.  The Veteran also submitted a private physician's opinion that his current hypertension was likely related to service.  This new evidence addresses a reason for the previous denial-that is, evidence of a possible nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Knee Disability

The AOJ has granted service connection for arthritis of the lumbar spine, left shoulder, right shoulder, and right hand.  Specifically, Diagnostic Code 5003 was used, which governs systemic arthritis as opposed to traumatic arthritis affecting individual joints (which is governed by Diagnostic Code 5010).  We assume that the AOJ employed the correct Diagnostic Code.  The use of Diagnostic Code 5003 in this case reflects the presence of a generalized, systemic arthritis, which is also a chronic disease process.  Here, shortly after service there is evidence of arthritis of each knee.  We are presented with a manifestation of the same chronic disease and we are not presented with clear evidence of an intercurrent cause.  38 C.F.R. § 3.303(b).  Consequently, service connection is granted.

Penile Deformity

The Veteran initially filed a claim for service connection for a penile deformity in June 2008.  However, during the February 2015 Board hearing, the Veteran, through his representative, denied having a current penile deformity, stating instead that he had a history of penile rash.  When asked by the undersigned VLJ whether the Veteran still had a rash or other penile deformity, his representative responded, "Not so much a-he said he-he's still being treated with . . . [over-the-counter] medications," for an unspecified reason.

Service treatment notes reflect that the Veteran was treated in 1991 for genital warts and for a rash on his penis, but it appears these symptoms resolved.  In January 2009, a VA examination was ordered, but on the date of the examination the Veteran declined to be examined.  At that time, he stated that he had had a rash on his penis while he was in Afghanistan, which he treated with a topical cream and which healed after approximately two weeks.  He further stated that he did not have and had never had any sort of penile deformity.  (He did report erectile dysfunction and absence of ejaculation.)  The examiner concluded that based on VA records and the Veteran's medical history, there was no evidence of a penile deformity.  There are no other post-service medical records suggesting that the Veteran has a current penile deformity or rash.  In light of the Veteran's own statements and the lack of evidence demonstrating a current penile deformity or other disability, disease, or injury, the Board finds that service connection is not warranted.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above.  The benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The application to reopen the claim of service connection for hypertension is granted.

Service connection for arthritis of the knees is granted.

Service connection for a penile deformity is denied.


REMAND

After reviewing the evidence, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for residuals of TBI; and entitlement to service connection for hypertension must be remanded for further evidentiary development.

With respect to the Veteran's claimed psychiatric disorder, the medical evidence of record is conflicting regarding the precise nature and etiology of his symptomatology.  Although service treatment records reveal no complaints or diagnoses of a psychiatric disorder, post-service VA treatment records reveal that the Veteran exhibited symptoms of depression and anxiety in September 2007, and that he was diagnosed with PTSD in October 2007.  Thereafter, a February 2011 VA psychiatric evaluation concluded that he did not meet the criteria for a PTSD diagnosis in conformance with the DSM-IV.  Following that examination, however, VA mental health clinic notes reflect ongoing treatment for PTSD, anxiety disorder, and depression of undetermined onset and etiology.  Also of record is a March 2015 letter from a private physician indicating-without supporting rationale-that the Veteran has PTSD that is linked to service.

Given the above, the Board concludes that the nature of the Veteran's psychiatric symptoms and their relationship to service is unclear, and a final decision would be premature.  A remand is therefore warranted in order to obtain a VA psychiatric evaluation.  The examiner should determine whether the Veteran has a diagnosis of PTSD; identify any other psychiatric disorders; and clarify whether such disorders manifested in service or are otherwise related to service.

Additionally, further attempts must be made on remand to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  VA issued a formal finding in March 2009 stating that one of his claimed stressors-being present during a mortar attack at Bagram Air Force Base sometime between April and June of 2004-could not be corroborated by credible supporting evidence because his service personnel records did not confirm that he ever served at the base.  However, the Veteran has also reported (during the February 2011 VA psychiatric evaluation) a stressor while serving in Panama in December 1989.  During the examination, he reported that he had left the base to go on a mail run and that while he was gone the U.S. invasion of Panama commenced, leaving him isolated for a time and causing him to experience intense fear.  Service personnel records confirm that the Veteran served in Panama at that time; however, no attempt has been made to corroborate the events reported by the Veteran.

With respect to the claim of service connection for residuals of TBI, the Board notes that a January 2009 VA examination report concluded that there was "no evidence of TBI in this patient."  However, the examiner incorrectly noted that the Veteran had no history of balance and coordination problems, weakness, or hypersensitivity to light, when in fact the Veteran had previously complained of weakness in his legs, dizziness, memory loss, headaches, and sensitivity to light as a result of blast exposure in 2004 while serving in Afghanistan.  Moreover, the January 2009 VA examiner's conclusion that "there is no evidence of Traumatic Brain Injury in this patient" was not supported by any rationale.  The Board recognizes that the evidence of record is questionable as to whether the Veteran incurred a TBI.  However, in light of the above, and given that more than 6 years have elapsed since the Veteran has undergone a VA examination for TBI, the Board concludes that another VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Lastly, with respect to the claim of service connection for hypertension, the Board notes that the medical evidence reflects that the Veteran had elevated blood pressure towards the end of his period of active duty and during the one-year period following separation.  Specifically, VA treatment notes reflect blood pressure readings of 141/93 in October 2005, 154/100 in March 2006, and 149/98 in April 2006-all within one year of separation.  The record also reflects a complaint of chest pain in 1990, which the Veteran claims may have been a symptom of hypertension.  Although a diagnosis of hypertension was not noted until July 2008 (more than two years after separation), the Veteran's consistently high blood pressure readings indicate the possibility that his hypertension was manifest during service or within the one-year presumptive period.  As such, a remand is necessary in order to obtain a VA examination to determine whether there is a causal relationship between his current hypertension and the in-service and post-service findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include the previously identified PTSD, depression, and anxiety disorder.

For each diagnosis identified, the examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the disorder had its clinical onset during service or otherwise was due to an event or incident of that service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  The AOJ should also have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed TBI.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  The examiner should then provide the following opinions:

(a)  Whether the Veteran has a TBI or residuals thereof.

(b)  If so, whether it is at least as likely as not (50 percent probability or more) that the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of that service, to include the 2004 event described by the Veteran in which he hit his head in a bunker.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  The AOJ should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his hypertension.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

After reviewing the entire record, the examiner should then opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset during service or within one year of separation, or otherwise was related to service.  The examiner should specifically discuss whether there is any causal relationship between the Veteran's 1990 report of chest pain and his current hypertension.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


